                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:18-cr-128
 v.                                             )
                                                )        Judge Travis R. McDonough
 MICHAEL CHARON                                 )
                                                )        Magistrate Judge Christopher H. Steger
                                                )


                                             ORDER



         United States Magistrate Judge Christopher H. Steger filed a report and recommendation

recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea to

Count One of the three-count Indictment; (2) accept Defendant’s guilty plea to Count One of the

three-count Indictment; (3) adjudicate Defendant guilty of conspiracy to distribute fentanyl in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) and 846; and (4) order that Defendant remain

out of custody pursuant to the Order Setting Conditions of Release (Doc. 7) until further order of

this Court. (Doc. 40.)

         After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 40) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:

      1. Defendant’s motion to withdraw his not-guilty plea to Count One of the three-count

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count One of the three-count Indictment is ACCEPTED;
3. Defendant is hereby ADJUDGED guilty of conspiracy to distribute fentanyl in violation

   of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) and 846; and

4. Defendant SHALL REMAIN out of custody pursuant to the Order Setting Conditions of

   Release (Doc. 7) until further order of this Court.

5. Defendant shall appear before United States District Judge Travis R. McDonough for

   sentencing in this matter on May 31, 2019, at 9:00 a.m.

   SO ORDERED.

                                         /s/Travis R. McDonough
                                         TRAVIS R. MCDONOUGH
                                         UNITED STATES DISTRICT JUDGE




                                            2
